Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered September 8, 2011, which denied defendants’ preanswer motion to dismiss the complaint, unanimously affirmed, with costs.
The court properly looked beyond the four-year period prior to the filing of the rent overcharge complaint (see CPLR 213-a; Rent Stabilization Law of 1969 [Administrative Code of City of NY] § 26-516 [a] [2]) since, in opposition to defendants’ motion to dismiss the complaint, plaintiff presented sufficient evidence that defendants had engaged in a fraudulent scheme to remove the subject apartment from rent regulation (see Matter of Grimm v State of N.Y. Div. of Hous. & Community Renewal Off. of Rent Admin., 15 NY3d 358 [2010]). Plaintiffs allegations that defendants falsely claimed to have undertaken substantial improvements prior to his tenancy were supported by, among other things, plaintiffs affidavit and a contractor’s estimate. At this stage of the proceeding, the court properly denied defendants’ motion, affording plaintiff the opportunity to engage in discovery on the issue of the alleged fraudulent deregulation. Concur — Andrias, J.P., Sweeny, Moskowitz, Freedman and Richter, JJ.